Petition dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anton Johnson filed a petition for an original writ of habeas corpus challenging his civil commitment as a “sexually dangerous person” under the Adam Walsh Child Protection and Safety Act, 18 U.S.C. §§ 4247-4248 (2012). This court ordinarily declines to entertain original habeas corpus petitions under 28 U.S.C. § 2241 (2012), and this case provides no reason to depart from the general rule. Moreover, we find that the interest of justice would not be served by transferring the case to the district court. See 28 U.S.C. § 1631 (2012). Accordingly, we deny Johnson leave to proceed in forma pauperis and dismiss the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the *237materials before the court and argument would not aid the decisional process.
PETITION DISMISSED